Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of supports protruding from a bottom surface of the palette accommodating groove [claim 1] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Figure 2 appears to show the plurality of supports protruding from a bottom surface of the palette.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the limitation “a palette accommodating groove”, in line 7, since it is unclear if the limitation is referring to the same palette accommodating groove defined in line 2, or a different palette accommodating groove. For examination purposes, Examiner interprets the limitation as “the palette accommodating groove”, in line 7.
Claim 1 is further rendered indefinite by the limitation “the partitioning wall”, in line 20, since it is unclear which of the plurality of partitioning walls is being referred to. For examination purposes, Examiner interprets the limitation as “each of the plurality of partitioning walls”.
Claim 4 is rendered indefinite by the limitation “a top of the body”, in line 2, since it is unclear if the limitation is referring to the same structure as “a top of the body” previously defined in line 6 of claim 1. For examination purposes, Examiner interprets the limitation as “the top of the body”.
Claim 5 recites the limitation "the storage portion" in line 15.  There is insufficient antecedent basis for this limitation in the claim. It appears the storage portion is the same structure as the receiver defined in line 9. Examiner suggests replacing “receiver” with “storage portion” in all instances in claim 5 for clarity and consistency.
Claim 5 recites the limitation "each stopper" in line 31.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interprets the limitation as “a stopper”.
Claim 8 is rendered indefinite by the limitation “a slide protrusion”, in line 16, since it is unclear if the limitation is referring to the same slide protrusion defined in line 10, or a different slide protrusion. For examination purposes, Examiner interprets the limitation as “the slide protrusion”, in line 16.
Claim 8 is rendered indefinite by the limitation “a slide groove”, in line 16, since it is unclear if the limitation is referring to the same slide groove defined in line 10, or a different slide groove. For examination purposes, Examiner interprets the limitation as “the slide groove”, in line 16.

Allowable Subject Matter
Claims 1, 4, 5 and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. disclose similar palette devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735